                Case:
                 Case:1:20-cv-06316
                       1:20-cv-06316Document
                                     Document#:#:49-32
                                                  33-5 Filed: 02/03/21
                                                              03/05/21 Page 1 of 2 PageID #:278
                                                                                          #:1231




                                                 EMAGES, INC.
                                     Establishing, Managing and Generating Effective Services Inc.
                                           7601 S. Kostner, Suite 500, Chicago, Illinois 60652
                                                   (773) 224-7386 Fax (773) 224-7685



                            September 21, 2020
                                                                 EXHIBIT 28
                            Office of Justice Programs
Hattie Wash, Psy. D
Founder & Chief             U.S. Department of Justice
Executive Officer           810 7th Street NW
                            Washington, DC 20531
Larry Ross, LCSW
Honorary President Served
1992-2011                   Dear Mrs. Tracey Willis:
(Posthumously)

Donna Harris                Effective October 1, 2020, the Board of Directors of EMAGES, Inc. will
President                   terminate our grant award under the FY18 Second Chance Comprehensive
                            Community-Based Adult Reentry Program, #2018-CY-BX-0025. The reasons for
Marilyn Scott, Psy.D
Vice President              the termination are as follow: EMAGES financial instability and a failure to meet
                            programmatic and evaluation requirements of the grant.
Secretary
Linda Brown-Jackson
                            The COVID-19 Pandemic impacted the City of Chicago the first week of March
Edward Butler, Psy.D        2020. The high death rate and positive cases from the virus, lead the Governor of
Treasurer                   Illinois to issue a Disaster Proclamation and a Shelter in Place mandate that same
Board Members               week for the State of Illinois. EMAGES is considered an essential service during
Sabrina Nelson              the Shelter in Place order therefore our agency has not closed. However, because
Brenda Hodges-Leggard       of the shelter in place mandate and because our clients are sheltering in place,
Leatha Woolfolk             service delivery to our client populations has decreased by more than 60% as well
Arnie Harris
                            as revenue from them and other funding options. The reduction in revenue has
Brad Warner
Mary Cox
                            created a serious cash-flow problem which is threatening the survival of
Joann Jones                 EMAGES. Currently EMAGES has not received our Fee-for-Services monies
                            owed from the State of Illinois for FY21, which began July 1, 2020. EMAGES
                            will have to temporary closed the agency if funds are not received by the middle
                            of October, 2020.

                            The COVID-19 Pandemic and the State of Illinois Shelter in Place mandate has
                            also prevented EMAGES from fulfilling the Performance measures of the Second
                            Chance grant. EMAGES performance measures include providing a trauma
                            informed and mentoring curriculum to five sex offender groups housed inside of
                            EMAGES, one sex offender group inside the Cook County Jail and one sex
                            offender group in the special needs’ unit located inside the State of Illinois
                            Department of Corrections. Services to all seven groups were provided the first
                            six months of the second year of the grant. However, no services were provided
                            inside Cook County Jail or the Illinois Department of Correction after the second
                            week of March. To date EMAGES has been able to adhere to the performance


                                                                                             Exhibit E
Case:
 Case:1:20-cv-06316
       1:20-cv-06316Document
                     Document#:#:49-32
                                  33-5 Filed: 02/03/21
                                              03/05/21 Page 2 of 2 PageID #:279
                                                                          #:1232
           measures for our site, by providing Telehealth group services to our sex offenders.
           But we have no data for the pre-released detainees after March 2020.

           The COVID-19 Pandemic has also compromised our ability to effectively
           evaluate outcome measures that were developed for the second chance program.
           Seven evaluation instruments as well as pre/post questionnaires were collected the
           first six months from all seven groups. However, the Shelter in Place mandate for
           the State of Illinois has prevented us from collecting data inside Cook County Jail
           and the Illinois Department of Correction.

           EMAGES would like to thank the Office of Justice programs for providing
           EMAGES with an opportunity to meet the service needs of an underserved client
           population. Even though we are giving the grant up for circumstances outside of
           our control, we are confident that we have addressed trauma as it relates to sex
           offending behaviors and have provided clients with positive role models to
           emulate.

                                               EXHIBIT 28
           Sincerely,


           Donna Harris, Board President
           Hattie Wash, PSY.D, CEO
